Exhibit 10.2
 
 
SECOND AMENDMENT TO THE MANAGEMENT AGREEMENT


This SECOND AMENDMENT, dated as of the 1st day of August 2015 to the MANAGEMENT
AGREEMENT made as of the 1st day of October 2005, as amended by that certain
Amendment to the Management Agreement dated as of the 1st day of June 2013 (as
so amended, the “Management Agreement”), among CERES MANAGED FUTURES LLC
(formerly, Citigroup Managed Futures LLC), a Delaware limited liability company
(“CMF”), GLOBAL DIVERSIFIED FUTURES FUND L.P. (formerly, Salomon Smith Barney
Global Diversified Futures Fund L.P.), a New York limited partnership (the
“Partnership”) and ALTIS PARTNERS (JERSEY) LIMITED, a States of Jersey, Channel
Islands corporation (the “Advisor” or “Altis”, and together with CMF and the
Partnership, the “Parties”). 
Capitalized terms not defined herein have the meaning ascribed to such terms in the
Management Agreement.
W I T N E S S E T H:
WHEREAS, the assets of the Partnership allocated to the Advisor are traded
through CMF Altis Partners Master Fund L.P., of which CMF is the general partner
and Altis is the Advisor; and
WHEREAS, effective August 1, 2015, the Advisor’s monthly fee for professional
management services is being reduced to 1/12 of 1.25% (1.25% per year); and
WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.
NOW, therefore the Parties agree as follows:
1.            The text of Section 3(a) of the Management Agreement shall be
deleted in its entirety and replaced by the following:
“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an annual incentive fee equal to 20% of New Trading Profits
(as such term is defined below) earned by the Advisor for the Partnership and
(ii) a monthly fee for professional management services equal to 1/12 of 1.25%
(1.25% per year) of the month-end Net Assets of the Partnership allocated to the
Advisor.”
2.            The foregoing amendment shall take effect as of the 1st day of
August 2015.
3.            In all other respects the Management Agreement remains unchanged
and of full force and effect.
4.            This Second Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute the same agreement.
5.            This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Second Amendment to the Management Agreement has been
executed for and on behalf of the undersigned as of the date and year first
written above.
 

 
CERES MANAGED FUTURES LLC
         
By /s/ Patrick Egan                                 
 
Patrick Egan
 
President and Director
     
GLOBAL DIVERSIFIED FUTURES FUND L.P.
         
By: Ceres Managed Futures LLC
 
(General Partner)
     
By /s/ Patrick Egan                                 
 
Patrick Egan
 
President and Director
         
ALTIS PARTNERS (JERSEY) LIMITED
     
By /s/ Natasha Reeve-Gray                    
 
Name: N. Reeve-Gray
Title: Principal
     
By /s/ Stephen Hedgecock                      
 
Name: S. Hedgecock
Title: Principal



 

